Case 6:20-cv-00541-ADA Document 46-9 Filed 03/05/21 Page 1 of 16




             EXHIBIT D
         Case 6:20-cv-00541-ADA Document 46-9 Filed 03/05/21 Page 2 of 16



3GPP TSG-RAN WG2 Meeting #57                                                                              R2-070476
12 - 16 February 2007
St Louis, Missouri, USA



Agenda item:             11.8
Source:                  Nokia
Title:                   Uplink Scheduling for VoIP
Document for:            Discussion and Decision


1             Introduction
Some scheduling alternatives for UL VoIP are described and discussed.



2             Scheduling schemes for UL VoIP

2.1           Dynamic scheduling of UL VoIP
Since LTE is a packet radio system where normally each packet is scheduled by L1/L2 control signalling, it is natural to
apply this dynamic scheduling also for VoIP packets as much as possible. Dynamic scheduling of each VoIP
packet/transmission is naturally most flexible from the scheduling and UL resource usage point of view but also
requires most signalling. The fully dynamic scheduling means that the UE sends a resource request in UL for every
VoIP packet (UE could tell even the VoIP packet size), Node B allocates UL resource for every VoIP packet separately
and for every retransmission separately. With dynamic scheduling VoIP users can benefit from time/frequency selective
scheduling and unused resources due to silent periods as well as due to early termination of HARQ can be easily
reallocated to other VoIP users, especially if adaptive HARQ is used (retransmissions can be allocated on different
RUs).




                                    Figure 1: Dynamic scheduling of UL VoIP

The amount of downlink signalling can be reduced by not scheduling the retransmissions but instead using the same (or
other predefined) resource for retransmissions, however, ACK/NAK signalling is needed anyway. If only the first
transmissions are scheduled, then HARQ has to be synchronous and non-adaptive. The disadvantage is that the
scheduling flexibility of the retransmissions is lost and that results into ‘holes’ in the time/frequency space when some
retransmission resources are unused and others cannot be reallocated.

The amount of uplink signalling can be reduced by sending the resource request only at the beginning of the talk spurt.
The Node B then allocates the uplink resource dynamically about every 20 ms. Similarly, during the silent periods
(which the UE indicates explicitly or implicitly), the allocation is given every 160 ms.

Pros:

        Flexible scheduling of VoIP and other users, especially if all the transmissions scheduled dynamically
            Case 6:20-cv-00541-ADA Document 46-9 Filed 03/05/21 Page 3 of 16



           Scheduling freedom, no predetermined split in resources between VoIP users and other users

           Frequency and time selective scheduling possible (may require more channel sounding pilot signalling)

           Fast and slow link adaptation possible

           Asynchronous HARQ is possible and retransmission resources can be allocated freely to VoIP or non-VoIP
            users

           uplink resource request only at the beginning of the talk spurt saves uplink resources

Cons:

            Amount of L1/L2 signalling required

            With synchronous non-adaptive HARQ retransmission resources difficult to allocate to other users

            Allocation of the TB size has to be done for the maximum VoIP packet size, i.e., there is padding (with SID
             frame unto 30 bytes)


2.2              Persistent allocation of VoIP
Some sort of persistent allocation for VoIP users has been proposed by many companies. The main driving force is to
reduce the amount of L1/L2 control signalling or even get rid of it completely and signal the allocation instead by using
RRC signalling.

A fully persistent allocation would mean a CS like allocation for VoIP. RRC signalling would be used to allocate a
time/frequency resource (localized or distributed) as well as a fixed modulation scheme to a VoIP user. The allocation
should also include resources required for HARQ retransmissions. The allocation could even be so persistent that
HARQ ACK/NAKs are not sent but instead each packet is sent a fixed number of times (as proposed in [1]), thus
resulting in a fixed FEC scheme instead of an adaptive HARQ scheme.




                                       Figure 2: Persistent allocation of UL VoIP

Pros:

           Reduced signalling overhead (no L1/L2 allocation signalling in DL, only ACK/NAKs)

           simple

Cons:

           Wasted resources

                o    Unused HARQ retransmission resources not used for other users

                o    Unused resources during voice silent periods not allocated to others

           A DTX detector needed at Node B, otherwise Node B tries to decode and combine the transmissions in pre-
            allocated resources, even when nothing is sent

           Persistent allocation of the TB size has to be done for the maximum VoIP packet size, i.e., there is padding
            (with SID frame unto 30 bytes padding)

           Max VoIP (and system) capacity limited since unused resources cannot be allocated to other users
        Case 6:20-cv-00541-ADA Document 46-9 Filed 03/05/21 Page 4 of 16



        Requires non-adaptive HARQ


2.3           Semi-persistent scheduling of UL VoIP
Since VoIP users are on average half of the time silent, a significant amount of VoIP capacity is wasted if the silence
periods are not reallocated to other VoIP users. Therefore, even the persistent allocations should be such that silence
periods can be reallocated to other VoIP users. This is possible if the persistent allocation is done separately for each
talk spurt. When a talk spurt starts, the UE should send a resource request, then the radio resource is allocated to the UE
and when the talk spurt ends, the resource is released (explicitly with release signalling or implicitly by noticing that no
more data is coming). Thus the released resource can be allocated to some other VoIP user.

SID frames could be allocated dynamically (thus requiring RR for each SID) or another persistent allocation could be
given for them.

At the beginning of the talk spurt (UE RLC/MAC notices that there is full rate speech packet coming) UE should send
an uplink resource request (RR) to the Node B. The RR can be sent either on synchronous RACH, on CQI channel or
on a dedicated RR channel.

At the beginning of a talk spurt the UE is allocated a semi-persistent time/frequency resource where the UE can send
the initial transmissions without receiving UL allocation via the L1/L2 control channel. The semi-persistent allocation is
sent either on L1/L2 control channel, in a MAC control PDU or as an RRC message. All the retransmissions are
allocated dynamically using the L1/L2 control channel (NAK is always followed by an UL allocation). The UE
monitors the L1/L2 control channel in all or in preconfigured TTIs (DRX). If no valid UL allocation is given to the UE,
the UE is allowed to send an initial data transmission using the pre-assigned resource (using pre-assigned transport
format). Since the retransmissions are always scheduled, this scheme allows using adaptive HARQ: the retransmissions
can be freely allocated on any free resources, e.g., on those remaining unused by silent users.




                                 Figure 3: Semi-persistent allocation of UL VoIP

Semi-persistent allocation of UL VoIP is illustrated in Figure 3.

The persistent allocation methods typically assume synchronous non-adaptive HARQ scheme and do not allow
reallocation of unused HARQ retransmission resources to other VoIP users. By increasing L1/L2 signalling somewhat,
also the HARQ resources can be reallocated. This allows using adaptive HARQ for VoIP, too.

Pros:

        Slow talk spurt based link adaptation possible, even some frequency selective scheduling possible for slowly
         moving users

        Resources during silent periods released and can be reallocated to other (persistent) VoIP users, even a
         frequency hopping allocation can easily been reallocated

        Reduced DL L1/L2 control signalling only at the beginning of the talk spurt, SID frames may be scheduled
         dynamically or persistently

        Resource request (RR) signalling only at the beginning of the talk spurt (and for SID frames?)

        Allows using adaptive HARQ

        If the BLER target of the first transmission is in the order of 10-20%, only 10-20% of the transmissions require
         L1/L2 control signalling.

        Allows reallocating the unused HARQ resources to other VoIP users
        Case 6:20-cv-00541-ADA Document 46-9 Filed 03/05/21 Page 5 of 16



Cons:

        Some capacity loss due to semi-persistent allocation of the initial transmission

        Persistent allocation of the TB size has to be done for the maximum VoIP packet size, i.e., some padding is
         needed (with SID frame unto 30 bytes padding unless RR can tell that a SID frame is in the buffer)


2.4           Discussion
Due to the benefits of dynamic scheduling we propose to use it as much as possible for VoIP. The scheduler can always
start with dynamic scheduling. When VoIP signalling load increases, part of the VoIP users can be given a semi-
persistent allocation for the initial transmissions. The retransmissions would still be scheduled for all users.



3             Simulation results
In this section a summary of the initial simulation results for the described schemes are presented. Simulation
assumptions and further details of the results are presented in Annex A.

Table 1 summarises the VoIP capacity results for 7.95 kbps AMR codec in Case 4 and Case 1 [2] with 1.25 MHz
bandwidth. The VoIP capacity for 12.2 kbps AMR codec with 1.25 MHz bandwidth is summarised in Table 2. The
dynamic allocation is based on a DL control channel limitations of 3 users scheduled per TTI. Persistent allocation for
both initial and retransmissions gives only about half the capacity provided by dynamic or semi-persistent allocation. It
should be noted that in the simulated persistent allocation scheme resources are released during silent periods.

                   Table 1: VoIP capacity (users/sector), 7.95 kbps AMR codec, 1.25 MHz
                                             Case 4, without SID        Case 4, with SID       Case 1, with SID
                    Dynamic allocation               93                       86                     78
                   Semi-persistent with
                                                       89                      82                      77
                  sync adaptive HARQ
                            Persistent
                                                       44                       -                      -
    sync non-adaptive HARQ (1 retrans)


                   Table 2: VoIP capacity (users/sector), 12.2 kbps AMR codec, 1.25 MHz
                                                                   Case 4, with SID      Case 1, with SID
                                           Dynamic allocation            73                    65
                    Semi-persistent with sync adaptive HARQ              71                    63


The VoIP capacity for 12.2 kbps AMR codec on 5 MHz carrier bandwidth is shown in Table 3. The capacity of
dynamic allocation depends on the number of allowed control channels per TTI. Around 6-7 UEs can be scheduled per
TTI if the DL control channel uses n=3 OFDM symbols. To be able to schedule 10 UEs per TTI n should be increased
to 4 or 5.

                Table 3 VoIP capacity (users/sector), 12.2 kbps AMR codec, Case 1, 5 MHz
                                                                                    Case 1, with SID
                                             Dynamic allocation (7 UEs/TTI)               197
                                           Dynamic allocation (10 UEs/TTI)                240
                      Semi-persistent with synchronous adaptive HARQ (10                  236
                                                                   UEs/TTI)


In all cases, rhe baseline provides the largest capacity, but without the drawback related to a semi-persistent kind of
allocation [3].
        Case 6:20-cv-00541-ADA Document 46-9 Filed 03/05/21 Page 6 of 16




4             Conclusions
In this contribution, different scheduling approaches for UL VoIP were described, discussed and compared through
system level simulations. As shown for the DL [3], the baseline together with a proper setting of the number of control
symbols provides the largest VoIP capacity. The relation between the number of control symbols, number of scheduled
users and maximum VoIP capacity should therefore be discussed together with RAN1.



References
[1] R2-062164, Uplink Resource Allocation Scheme, NTT DoCoMo

[2] 3GPP TR 25.814

[3] R2-070475, Downlink Scheduling for VoIP, Nokia
       Case 6:20-cv-00541-ADA Document 46-9 Filed 03/05/21 Page 7 of 16




Annex A

A1           Simulation Setup
The deployment scenarios are listed in Table A1: Deployment Scenarios.

                                       Table A1: Deployment Scenarios

                         CF         ISD       BW        PLoss      Speed        Propagation Model
           Scenario
                        (GHz)       (m)      (MHz)       (dB)      (km/h)            (R in Km)
             Case 1       2         500      1.25/5       20         3        L = 128.1 + 37.6 Log10R
             Case 4       0.9      1000       1.25        10         3        L = 120.9 + 37.6 Log10R


The overall system configuration is shown in Table A2: System simulation parameters.
        Case 6:20-cv-00541-ADA Document 46-9 Filed 03/05/21 Page 8 of 16



                                     Table A2: System simulation parameters

                   Parameter                                       Configuration
                     Layout                        Hexagonal grid, 19 cell sites, 3 sectors per site
                Antenna pattern                     70 deg (-3 dB) with 20 dB front-to-back ratio
           Standard deviation of slow
                                                                         8 dB
                    fading
             Shadowing correlation
                                                                       0.5 / 1.0
             between cells / sectors
            eNodeB/UE antenna gain                                  14 dBi / 0 dBi
                eNodeB receiver                                      2 antennas
             Thermal noise density                                  -174 dBm/Hz
                Frequency re-use                                          1
                 Channel model                                   6-ray Typical Urban
                                         AMR 7.95 Kbps and 12.2 Kbps (50%-activity 2-state markov model
                                           with 3 second average talk-spurt duration); ROHC and other
                                                              overhead added, then
                  Traffic model
                                                28 bytes per AMR 7.95 Kbps VoIP speech packet
                                                40 bytes per AMR 12.2 Kbps VoIP speech packet
                                                             15 bytes per SID packet
               Max UE Tx Power                                         21 dBm
                Channel update                                 per sub-frame (0.5 ms)
                   TTI length                                           1 ms
            Control overhead per TTI              11 long blocks per TTI for data (21% overhead)
                                                              Max. num of Txs = 4
                                                          Num of HARQ processes = 3
                     HARQ                                 Synchronous or asynchronous
                                                        The same MCS for retransmissions
                                                      Chase combining, Ack/Nack errors = 0%

              Interference Control                                  Semi-static IC

                                        Assignment of 2 resource units (180 kHz per RU) for transmission of
                                                                one packet, then {
                                                    QPSK(ECR=2.1493) for AMR 7.95 Kbps
                                                    QPSK(ECR=1.5824) for AMR 12.2 Kbps
           Frequency band allocation
                                                      QPSK(ECR=3.3488) for SID packet };
                  and MCS
                                                Or 3 RUs for transmission of one packet, then {
                                                    QPSK(ECR= 3.2239) for AMR 7.95 Kbps
                                                    QPSK(ECR= 2.0971) for AMR 12.2 Kbps
                                                      QPSK (ECR= 5.5385) for SID packet }
                      L2S               AVI assuming practical FDE receiver and realistic channel estimation
                                           5% outage based on users having < 98% of its speech frames
               Evaluation method
                                                  delivered successfully within 40 ms (PER<2%)




A2            Simulation Result
From subsection A2.1 to A2.7, we study capacity in 1.25MHz bandwidth (total 6 RUs for data and no RU reserved for
control) and 2 RUs for transmission of each packet; in A2.8, 5MHz BW is studied and 4 RUs of total 25 RUs are
reserved for UL control signaling, the restriction of number of scheduled users per TTI is considered in A2.8 as well.
       Case 6:20-cv-00541-ADA Document 46-9 Filed 03/05/21 Page 9 of 16



A2.1           Comparison of different HARQ operating points
First, different HARQ operating points for 7.95Kbps AMR in Case 4 under semi-persistent scheduling and synchronous
HARQ are compared. SID packets are modeled and dynamically scheduled. Different BLERs are got by adjusting the
transmission power of users. The capacity results and distribution of retransmissions for different HARQ operating
points are shown in Figure A1 and Table A3, respectively. It’s clear that less retransmission implies better capacity.
From Table 3, it can be seen that only about 10% packets need retransmission for the optimum case. So for semi-
persistent scheduling, it means only a small part of packets (about 10% in this condition) need DL allocation for
retransmissions thus the DL control signaling is greatly reduced. Take 80 users and ~10% BLER for example, only 0.21
average UL “grants” per TTI are needed for semi-persistent scheduling; however, under the same assumption, up to
2.26 average UL “grants” per TTI are needed for dynamic scheduling, which is about 10 times more than semi-
persistent scheduling.

Please note that the results in following sub-sections are all based on the optimum HARQ operating points.


                                       100

                                        90

                                        80
                Pr[User with PER<2%]




                                        70

                                        60

                                        50

                                        40
                                                        ~35% BLER
                                        30
                                                        ~20% BLER
                                        20              ~10% BLER

                                        10
                                         70                  75             80              85                 90
                                                                   No. of users/sector

     Figure A1 Capacity comparison of different HARQ operating points under semi-persistent scheduling

                                            Table A3 Distribution of HARQ retransmissions for different BLER

       BLER    No. of     Pr[succeed       Pr[succeed       Pr[succeed       Pr[succeed                             Pr[failed
       points UE/sector after 1st trans] after 2nd trans] after 3rd trans] after 4th trans]                         packets]
        ~35%                           70           0.6451         0.2687         0.0467          0.0079             0.0316
                                       80           0.6450         0.2211         0.0359          0.0057             0.0923
                                       90           0.6364         0.1408         0.0207          0.0029             0.1993
        ~20%                           70           0.8172         0.1640         0.0159          0.0016             0.0012
                                       80           0.7861         0.1744         0.0183          0.0019             0.0193
                                       90           0.7791         0.1382         0.0132          0.0012             0.0683
        ~10%                           70           0.9227         0.0728         0.0037          0.0004             0.0003
                                       80           0.9118         0.0816         0.0047          0.0006             0.0013
                                       90           0.8951         0.0841         0.0049          0.0005             0.0155
       Case 6:20-cv-00541-ADA Document 46-9 Filed 03/05/21 Page 10 of 16



A2.2          UL VoIP capacity for persistent scheduling and 7.95Kbps AMR
              (without SID)
In this subsection, the capacity results for persistent scheduling are presented in Figure A2 UL VoIP capacity for
persistent scheduling and 7.95Kbps AMR (without SID). SID frames are not considered (There are no packets in DTX
periods). It can be seen that about 41 and 44 users per sector can be supported at 95% outage threshold in Case 1 and
Case 4, respectively. The reason of such low capacity is that most resources which are reserved for retransmissions (due
to the characteristic of persistent scheduling) are wasted due to early HARQ termination. This can be regarded as the
baseline capacity for UL VoIP. The persitent scheduling is no longer evaluated in the following subsections due to its
proved poor performace.


                                      100


                                       98


                                       96
               Pr[User with PER<2%]




                                       94


                                       92
                                                  Case 1
                                                  Case 4
                                       90


                                       88


                                       86
                                        30   35              40               45                50
                                                    No. of users/sector

            Figure A2 UL VoIP capacity for persistent scheduling and 7.95Kbps AMR (without SID)


A2.3          UL VoIP capacity for 7.95Kbps AMR in Case 4 (without SID)
The capacity results for semi-persistent scheduling and dynamic scheduling without SID modeling are presented in
Figure A3 UL VoIP Capacity for 7.95Kbps AMR in Case 4 (without SID). It can be seen that about 90 users/sector can
be supported, which is about 100% higher than pure persistemt scheduling due to more efficient resource use for
retransmissions. Under light load (<=90 UE per sector), semi-persistent scheduling achieves almost the same
performance as dynamic scheduling; under heavy load (100 UE per sector), performance of semi-persistent scheduling
decrease sharply, this is because too many users are connected to eNodeB thus their initial transmissions occupy most
resources and little resources are remained for retransmissions. The solution is to reserve some resources only for
retransmissions but not for initial transmissions (control the number of admitted users per sector). From the figure, it
shows that asynchronous HARQ achieves a bit greater capacity than synchronous HARQ due to more flexible
retransmission in time at the cost of increased signalling.
      Case 6:20-cv-00541-ADA Document 46-9 Filed 03/05/21 Page 11 of 16




                                     100


                                      95

              Pr[User with PER<2%]    90


                                      85


                                      80


                                      75            dynamic scheduling
                                                    semi-persistent + async HARQ
                                      70            semi-persistent + sync HARQ


                                      65
                                       80              85             90              95              100
                                                              No. of users/sector

                                     Figure A3 UL VoIP Capacity for 7.95Kbps AMR in Case 4 (without SID)


A2.4         UL VoIP capacity for 7.95Kbps AMR in Case 4 (with SID)
In this case, SID packets are modeled and dynamically scheduled. From Figure A4 UL VoIP Capacity for 7.95Kbps
AMR in Case 4 (with SID), with SID packets modeled, 82-86 users per sector can be supported and there is a capacity
reduction of nearly 10% compared to 89-94 users in Figure A2 where SID is not modeled.


                                     100



                                      95
              Pr[User with PER<2%]




                                      90



                                      85

                                                       dynamic scheduling
                                      80               semi-persistent + async HARQ
                                                       semi-persistent + sync HARQ


                                      75
                                       70              75             80              85              90
                                                              No. of users/sector

                                       Figure A4 UL VoIP Capacity for 7.95Kbps AMR in Case 4 (with SID)
       Case 6:20-cv-00541-ADA Document 46-9 Filed 03/05/21 Page 12 of 16



The delay distribution for different scheduling methods is shown in Figure A5 Delay CDF for 7.95Kbps AMR in Case 4
(with SID, 80 UE/sector). It assumes that eNodeB immediately knows it when UE has packets in buffer and when UE
changes status (from active to DTX or from DTX to active). So the packets delay mainly includes two parts: the waiting
delay until eNodeB finds free resource for UE due to system overloading and the transmission delay due to possible
retransmissions. From the figure, dynamic scheduling gets better delay distribution than semi-persistent scheduling
because retransmission has higher priority. Asynchronous HARQ gets better delay distribution than synchronous
HARQ because retransmission is more flexible in time.


                       1

                      0.9

                      0.8

                      0.7

                      0.6
                CDF




                      0.5                          dynamic scheduling
                                                   semi-persistent + async HARQ
                      0.4                          semi-persistent + sync HARQ
                      0.3

                      0.2

                      0.1

                       0
                            0   0.005   0.01    0.015 0.02 0.025            0.03    0.035     0.04
                                                   Delay/second

                   Figure A5 Delay CDF for 7.95Kbps AMR in Case 4 (with SID, 80 UE/sector)


A2.5         UL VoIP capacity for 12.2Kbps AMR in Case 4 (with SID)
In this case, SID packets are modeled and dynamically scheduled. From Figure A6 UL VoIP Capacity for 12.2Kbps
AMR in Case 4 (with SID), 70-73 12.2Kbps users per sector can be supported. There is a capacity reduction of about
15% compared to 82-86 7.95Kbps users in Figure A3. The related delay distribution for different scheduling methods is
shown in Figure A7 Delay CDF for 12.2Kbps AMR in Case 4 (with SID, 80 UE/sector), which is worse than delay
distribution for 7.95Kbps AMR (Figure A5).
      Case 6:20-cv-00541-ADA Document 46-9 Filed 03/05/21 Page 13 of 16




                                      100



                                        95
               Pr[User with PER<2%]

                                        90



                                        85

                                                         dynamic scheduling
                                        80               semi-persistent + async HARQ
                                                         semi-persistent + sync HARQ


                                        75
                                         60               65              70             75              80
                                                                 No. of users/sector

                                         Figure A6 UL VoIP Capacity for 12.2Kbps AMR in Case 4 (with SID)


                                         1

                                       0.9

                                       0.8

                                       0.7

                                       0.6
                 CDF




                                       0.5
                                                                dynamic scheduling
                                       0.4                      semi-persistent + async HARQ
                                       0.3                      semi-persistent + sync HARQ

                                       0.2

                                       0.1

                                         0
                                             0   0.005   0.01   0.015 0.02 0.025        0.03   0.035    0.04
                                                                   Delay/second

                                      Figure A7 Delay CDF for 12.2Kbps AMR in Case 4 (with SID, 80 UE/sector)


A2.6         UL VoIP capacity for 7.95Kbps AMR in Case 1 (with SID)
In Case 1, for 7.95Kbps AMR and with SID modeling, about 78 users/sector can be supported (see Figure A8 UL VoIP
Capacity for 7.95Kbps AMR in Case 1 (with SID)), so there is nearly 10% capacity reduction compared to 82-86 users
in Case 4. The related delay distribution is shown in Figure A9 Delay CDF for 7.95Kbps AMR in Case 1 (with SID, 80
UE/sector), which is a little worse than delay distribution in Case 4 (Figure A5).
      Case 6:20-cv-00541-ADA Document 46-9 Filed 03/05/21 Page 14 of 16




                                       100

                                        95

                                        90

                Pr[User with PER<2%]    85

                                        80

                                        75

                                        70

                                        65               dynamic scheduling
                                                         semi-persistent + async HARQ
                                        60               semi-persistent + sync HARQ
                                        55

                                        50
                                         70               75              80            85             90
                                                                 No. of users/sector

                                        Figure A8 UL VoIP Capacity for 7.95Kbps AMR in Case 1 (with SID)


                                        1

                                       0.9

                                       0.8

                                       0.7

                                       0.6
               CDF




                                       0.5

                                       0.4                       dynamic scheduling
                                                                 semi-persistent + async HARQ
                                       0.3                       semi-persistent + sync HARQ
                                       0.2

                                       0.1

                                        0
                                             0   0.005   0.01   0.015 0.02 0.025        0.03   0.035   0.04
                                                                   Delay/second

                              Figure A9 Delay CDF for 7.95Kbps AMR in Case 1 (with SID, 80 UE/sector)


A2.7         UL VoIP capacity for 12.2Kbps AMR in Case 1 (with SID)
In Case 1, for 12.2Kbps AMR and with SID modeling, about 63 users per sector can be supported (see Figure A10), so
there is nearly 20% capacity reduction compared to 78 users for 7.95Kbps AMR in Figure A8.
      Case 6:20-cv-00541-ADA Document 46-9 Filed 03/05/21 Page 15 of 16




                                         98

                                         97

                                         96

                  Pr[User with PER<2%]   95

                                         94

                                         93

                                         92                dynamic scheduling
                                                           semi-persistent + async HARQ
                                         91                semi-persistent + sync HARQ

                                         90

                                         89
                                          50                55              60            65             70
                                                                   No. of users/sector

                                         Figure A10 UL VoIP Capacity for 12.2Kbps AMR in Case 1 (with SID)


                                          1

                                         0.9

                                         0.8

                                         0.7

                                         0.6
                 CDF




                                         0.5                        dynamic scheduling
                                                                    semi-persistent + async HARQ
                                         0.4
                                                                    semi-persistent + sync HARQ
                                         0.3

                                         0.2

                                         0.1

                                          0
                                               0   0.005   0.01   0.015 0.02 0.025        0.03   0.035   0.04
                                                                     Delay/second

                  Figure A11 Delay CDF for 12.2Kbps AMR in Case 1 (with SID, 60 UE/sector)


A2.8         UL VoIP capacity for 12.2Kbps AMR in Case 1 (with SID, 5MHz BW)
Herein, we study the VoIP capacity with control channel reservation and restriction of number of scheduled users per
TTI in Case 1 and 5MHz BW. There are totally 25 RUs in 5MHz BW and 4 RUs are reserved for control channel, so 21
RUs are left for data transmission. For dynamic scheduling, we simulate two cases: 1) we get the capacity without
restriction of number of scheduled users per TTI. 2 RUs are for transmission of one packet, and then with 21 RUs for
data, maximum 10 packets can be scheduled per TTI (1 RU wasted); 2) we get the capacity with restriction of
maximum 7 scheduled users per TTI when considering of the DL allocation signaling overhead, and 3 RUs are for
       Case 6:20-cv-00541-ADA Document 46-9 Filed 03/05/21 Page 16 of 16



transmission of one packet, and then with 21 RUs for data, just 7 packets can be scheduled per TTI. For semi-persistent
scheduling, 2 RUs are for transmission of one packet and there’s no restriction of number of scheduled users per TTI
due to its greatly reduced signaling compared with dynamic scheduling.

The results are shown in Figure A12. With the restriction of number of scheduled users per TTI, dynamic scheduling
can only support 196 users per sector; yet without any restriction of DL control signaling, up to 240 users can be
supported for both dynamic scheduling and semi-persistent scheduling. However, no restriction of DL control signailing
is unrealistic for dynamic scheduling. So semi-persistent scheduling seems to be very promising with high capacity and
reasonable control overhead.


                                        100



                                        95
                 Pr[User with PER<2%]




                                        90



                                        85


                                                 dynamic + max 7 scheduled UE per TTI
                                        80
                                                 dynamic + no restriction of scheduled UE per TTI
                                                 semi-persistent + sync HARQ

                                        75
                                         180   190   200    210     220    230      240    250      260
                                                            No. of users/sector

               Figure A12 UL VoIP Capacity for 12.2Kbps AMR in Case 1 (with SID, 5MHz BW)
